DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-6, 9-13, 18-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Xu et al. 2019/0111183. Xu et al. discloses the invention as claimed comprising: A tissue product comprising: a plurality of acellular tissue matrix particles (see e.g. fig. 5 and [0037; 0043; 0063-0066; 0079; 0081] formed into a three-dimensional shape [0005; 0041; 0054; 0057], wherein the three-dimensional shape is in the shape of an anatomic structure (see [0087]) , and wherein the three-dimensional shape is substantially fixed by irradiation (see [0056]).
Xu et al. further discloses that the acellular tissue matrix particles comprise acellular dermal matrix, adipose matrix, porcine-derived tissue matrix, and human derived tissue matrix.(see [0040]); formed by molding, electron beam exposure, dehydrothermal therapy, or a combination thereof (this is a product by process limitation, nevertheless Xu et al. discloses molding steps, dehydrothermal processes etc. [0054].


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Xu et al. in view of Schuessler 2003/0018387.  Xu et al. has been disclosed however does not disclose the specifics regarding the mold utilized.  Schuessler et al. teaches that two-piece molds may be used to create breast prosthesis (see fig. 2 and [0008-0011; 0020-00021].  It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the invention of Xu et al to use a variety of mold including single, or two-piece molds depending upon which anatomical location the tissue product is being implanted and because Xu et a. does not limit the type of mold that can be utilized (as stated in [0053] “..depending upon the size and shape of the desired tissue product).
	


Allowable Subject Matter
Claims 7-8, 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Suzette Gherbi whose telephone number is (571)272-
4751. The examiner can normally be reached on Monday-Friday 7:00am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Dieterle can be reached on 571-270-7872. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SUZETTE J GHERBI/Primary Examiner, Art Unit 3774                                                                                                                                                                                                        August 26, 2022